DETAILED ACTION
	This office action is in response to the filed application 17/205,656 on March 18, 2021. 
	Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 18, 2021 and October 7, 2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Allowable Subject Matter
Claims 3-11 and 14-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrlich et al. (US 2012/0173825). 

In regard to claim 1, Ehrlich et al. teach a central processing unit, comprising: 
a core (processor core, para. 15); 
a state memory (memory hierarchy, para. 15), configured to store a state;
a plurality of bus contacts (each component is couple to the processor core via both a system bus and via a peripheral bus, para. 15);
a data generation unit (dummy transaction generated by processor and/or triggered by debugger, para. 36, fig. 5); and
a bus interface unit, coupled to the core and the state memory, wherein the bus interface unit is configured to selectively couple the core to the plurality of bus contacts or the data generation unit according to the state (each component is couple to the processor core via both a system bus (for standard data operation) and via a peripheral bus (for configuration and debug operation), para. 15).

In regard to claim 2, Ehrlich et al. teach the central processing unit according to claim 1, wherein when the state shows a normal state, the bus interface unit couples the core to the plurality of bus contacts; and when the state shows an intervening state, the bus interface unit couples the core to the data generation unit (each component is couple to the processor core via both a system bus (for standard data operation) and via a peripheral bus (for configuration and debug operation), para. 15).

In regard to claim 12, Ehrlich et al. teach a central processing unit, comprising:
a plurality of cores (one or more processor cores, para. 15);
a state memory (memory hierarchy, para. 15), configured to store a state;
a plurality of bus contacts (each component is couple to the processor core via both a system bus and via a peripheral bus, para. 15);
a data generation unit (dummy transaction generated by processor and/or triggered by debugger, para. 36, fig. 5); and
a bus interface unit, coupled to the cores and the state memory, wherein the bus interface unit is configured to selectively couple one of the plurality of cores to the plurality of bus contacts or the data generation unit according to the state (each component is couple to the processor core via both a system bus (for standard data operation) and via a peripheral bus (for configuration and debug operation), para. 15).

In regard to claim 13, Ehrlich et al. teach the central processing unit according to claim 12, wherein when the state shows a normal state, the bus interface unit couples the core to the plurality of bus contacts; and when the state shows an intervening state, the bus interface unit couples the core to the data generation unit (each component is couple to the processor core via both a system bus (for standard data operation) and via a peripheral bus (for configuration and debug operation), para. 15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Reisner et al. (US 2021/0263833) debugging with code generation
Zhu et al. (US 2021/0123973) debug mode for cores
Probyn (US 2015/0154093) debug circuitry)
Johnson et al. (US 2012/0131309) debug with multiplexer for multi core
White et al. (US 7,665,002) shared debug port
Stevens et al. (US 2008/0162071) debug with arbiter
Lund et al. (US 2005/0268195) debug register
Kudo (US 6,708,289) debug system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114          
Silicon Valley Regional Office
Loan.truong@uspto.gov